TYSON, J.
This appeal.is prosecuted to review a judgment of the circuit court dismissing on motion an appeal to that court, from a judgment rendered by a justice of the peace. It is true the record contains a copy of a motion upon which the court is supposed to have acted when it rendered the judgment complained of. But it is not shown by the transcript that this motion had been enrolled upon the records of the circuit court by an order thereof. For aught appearing it was *285simply copied into the transcript from the motion docket or from the paper on file upon which it was written. Until an enrollment it is no part of the records of that conrt and in order to make it a part of the record brought to this conrt, it must be incorporated in a bill of exceptions. This not having been done we are precluded from considering it. Without it before ns, we cannot know upon what grounds the judge acted in rendering the judgment of dismissal. — Buying v. Wofford, 122 Ala. 439, and authorities cited.
Affirmed.